              Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
ISAAC BROOKS                            :    CIVIL ACTION
2715 Avenue B.                          :
Levittown, PA 19056                     :
                                        :
               Plaintiff,               :    DOCKET NO.:
       v.                               :
                                        :
TEMPLE UNIVERSITY HEALTH                :
SYSTEM, INC. d/b/a TEMPLE HEALTH :
SYSTEM                                  :
3401 N. Broad Street                    :
Philadelphia, PA 19140                  :
       and                              :
TEMPLE UNIVERSITY HOSPITAL              :
3401 N. Broad Street                    :
Philadelphia, PA 19140                  :
                                        :
               Defendants.              :
____________________________________:

                                       CIVIL ACTION COMPLAINT

         Isaac Brooks (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       This action has been initiated by Plaintiff against Temple University Health

System, Inc. d/b/a Temple Health System and Temple University Hospital (hereinafter referred to

as “Defendants”) for violations of Title VII of the Civil Rights Act of 1964 (“Title VII” - 42 U.S.C.

§§ 2000d et. seq.) and the Pennsylvania Human Relations Act (“PHRA”).1 Plaintiff asserts, inter

alia, that he was discriminated and retaliated against and unlawfully terminated by Defendants.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of same
because of the date of issuance of his federal right-to-sue-letter under Title VII. Plaintiff’s PHRA claims however
will mirror identically his federal claims under Title VII.
               Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 2 of 10




As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth

herein.

                                   JURISDICTION AND VENUE

          2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff's state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff’s

federal claims asserted herein.

          3.      This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

          4.      Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where it is subjected to personal jurisdiction, rendering

Defendants residents of the Eastern District of Pennsylvania.

          5.      Plaintiff filed a Charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”) and also dual-filed said charge with the

Pennsylvania Human Relations Commission (“PHRC”). Plaintiff has properly exhausted his

administrative proceedings before initiating this action by timely filing his Charge with the EEOC,

and by filing the instant lawsuit within 90 days of receiving a right-to-sue letter from the EEOC.

                                               PARTIES

          6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.
                                                    2
             Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 3 of 10




        7.      Plaintiff is an adult individual, with an address as set forth in the caption.

        8.      Temple University Health System, Inc. d/b/a Temple Health System (hereinafter

“Defendant THS”) manages a network of hospitals, clinics, and physicians, including Temple

University Hospital. Defendant THS has an address as set forth in the above-caption.

        9.      Temple University Hospital (hereinafter “Defendant Hospital”) is part of the

Temple University Health System and operated by Defendant THS.

        10.     Upon information and belief, the Defendants were run as a joint operation and

enterprise with employees moving from one entity to another, sharing facilities, with operations

being conducted as if a single enterprise. Because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common ownership or financial

controls, and other factors, Defendants are sufficiently interrelated and integrated in their activities,

labor relations, ownership, and management that they made be treated as a single and/or joint

employer for purposes of the instant action.

        11.     At all times relevant herein, Defendants acted by and through their agents, servants

and/or employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                   FACTUAL BACKGROUND

        12.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.     Plaintiff is an adult gay male.

        14.     Plaintiff was hired by Defendants in or about mid-December 2019.

        15.     Plaintiff worked as a laborer in Defendants’ Environmental Services

(Housekeeping) Department.

        16.     Plaintiff was qualified for his job and performed it well.
                                                   3
             Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 4 of 10




       17.        Plaintiff was primarily supervised by Frank Donato (Director of Environmental

Services for Episcopal and Northeastern Campuses).

       18.        Throughout his employment, Plaintiff was subjected to extremely derogatory

remarks and treatment regarding his sexual orientation and gender.

       19.        For example, but not intended to be an exhaustive list, Plaintiff was repeatedly

called a “faggot” by his co-workers, referred to as “the gay guy” and subjected to other offensive

comments about his sexual orientation and gender, including but not limited to:

                  a. “you like to be bent over on the floor, don’t you?”

                  b. “are you a girl or a boy?”

                  c. “you’re wearing such girly clothes”

                  d. “why are you wearing that girly perfume?”

                  e. you’re trying to be a girl today, aren’t you?”

       20.        In or about July of 2020, Plaintiff complained to Mr. Donato that he was being

subjected to discrimination based on his sexual orientation, including being subjected to gay slurs

and other gender-related mistreatment.

       21.        Plaintiff told Mr. Donato that he would be escalating the complaint to human

resources.

       22.        However, Mr. Donato told Plaintiff not to do so and to allow him to look into the

allegations.

       23.        Within days of Plaintiff’s complaints of discrimination, he was abruptly suspended

and accused of having been mean to a co-worker, which was totally untrue.

       24.        In response to being suspended, Plaintiff informed Defendants that he had not

engaged in the alleged conduct and that he was the one who was being discriminated against and

treated poorly.
                                                    4
          Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 5 of 10




       25.     Plaintiff was not paid during his suspension or reimbursed for the earnings he lost

during the suspension.

       26.     In or about late July 2020, Plaintiff returned to work from his suspension.

       27.     Over the course of the next two months (August through October time-frame),

Plaintiff continued to be subjected to demeaning and offensive treatment because of his sexual

orientation, including being spoken to rudely, called homophobic slurs, treated disparately

compared to his non-gay colleagues and issued unwarranted discipline.

       28.     During this time, Plaintiff repeatedly expressed to Defendants’ management that he

was being treated poorly because he is gay, called gay slurs, that he should not have been

suspended and wanted a clear record and that he wanted to be paid for the time he was suspended.

       29.     In or about late October 2020, shortly after Plaintiff expressed these additional

complaints of discrimination, he was suspended again.

       30.     The suspension was unwarranted and Plaintiff was not paid during the suspension

or ever scheduled or contacted to return to work thereafter.

       31.     Plaintiff repeatedly reached out to Defendants to determine when he could return

to work but Defendants never put him back to work or otherwise contacted him.

       32.     As a result, Plaintiff’s employment was involuntarily terminated and/or he was

constructively discharged.

       33.     Plaintiff believes and avers that he was subjected to a hostile work environment and

terminated because of his gender, sexual orientation and in retaliation for his complaints of

harassment and discrimination.




                                                 5
             Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 6 of 10




                                           COUNT I
             Violations of Title VII of the Civil Rights Act of 1964 (“Title VII”)
       ([1] Gender and Gender Stereotyping Discrimination ; [2] Sexual Orientation
  Discrimination; [3]Hostile Work Environment (Gender and Sexual Orientation); and [4]
                                          Retaliation)

        34.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        35.     During Plaintiff’s employment with Defendants, he was subjected to discrimination

and a hostile work environment through disparate treatment and demeaning and/or derogatory

treatment/comments because of his gender and sexual orientation (discussed supra).

        36.     Defendants’ conduct was ongoing and unwelcome to Plaintiff.

        37.     Defendants’ discriminatory and harassing conduct of Plaintiff occurred repeatedly

during at least the last 6 months of his employment.

        38.     Plaintiff complained about Defendants’ discriminatory and harassing conduct but

Defendants failed to remedy it and, as a result, it continued.

        39.     Plaintiff was then abruptly suspended in July 2020 and again in October 2020 and

not paid during the suspensions.

        40.     Thereafter, Plaintiff was terminated and/or constructively discharged.

        41.     Defendants’ actions as aforesaid constitute unlawful discrimination, retaliation and

a hostile work environment in violation of Title VII.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

        B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s



                                                  6
            Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 7 of 10




illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     _______________________________
                                                      Ari R. Karpf, Esq.
                                                      Jeremy M. Cerutti, Esq.
                                                      3331 Street Rd.
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
                                                      Attorney for Plaintiff
Dated: April 19, 2021




                                                 7
       Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 8 of 10




            fp^^`=_ollhp


qbjmib=rkfsbopfqv=eb^iqe=pvpqbjI=fk`KI=bq=^iK




    QLNVLOMON
                               Case 2:21-cv-01803-WB
                                                 UNITEDDocument   1 Filed
                                                        STATES DISTRICT    04/19/21 Page 9 of 10
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        OTNR=^îÉåìÉ=_I=iÉîáííçïåI=m^=NVMRS
Address of Plaintiff: ______________________________________________________________________________________________
                       PQMN=kK=_êç~Ç=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNQM
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          QLNVLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


            QLNVLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-01803-WB Document 1 Filed 04/19/21 Page 10 of 10
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

_ollhpI=fp^^`                                                                                               qbjmib=rkfsbopfqv=eb^iqe=pvpqbjI=fk`KI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation             ❒   440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                   ❒   441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       u❒   442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                 ❒   443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       qáíäÉ=sff=EQOrp`OMMMF
VI. CAUSE OF ACTION Brief description of cause:
                       sáçä~íáçåë=çÑ=qáíäÉ=sff=~åÇ=íÜÉ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
          QLNVLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
